Exhibit 10.3

 

 

SYNOVUS FINANCIAL CORP.

 

 

STOCK OPTION AGREEMENT

 

 

[DATE]

 

THIS AGREEMENT ("Agreement"), dated as of the ___ day of _____________, 200__,
by and between SYNOVUS FINANCIAL CORP. (the "Company"), a Georgia corporation
having its principal office at 1111 Bay Avenue, Suite 500, Columbus, Georgia,
and ___________________________ (the "Option Holder"), an employee of the
Company or a Subsidiary of the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company has adopted the Synovus Financial
Corp. 2002 Employee Long-Term Incentive Plan (the "Plan"); and

 

WHEREAS, the Company recognizes the value to it of the services of the Option
Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and

 

WHEREAS, the Company recognizes the potential benefits of providing employees
the opportunity to acquire an equity interest in the Company and to more closely
align the personal interests of employees with those of other shareholders; and

 

WHEREAS, effective _____________, pursuant to the Plan, the Compensation
Committee of the Board of Directors of the Company: (a) granted to the Option
Holder, pursuant to Section 6 of the Plan, an Option in respect of the number of
shares herein below set forth, (b) designated the Option a Non-Qualified Stock
Option, and (c) fixed and determined the Option price and exercise and
termination dates as set forth below.

 

NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:

 

1.            The terms, provisions and definitions of the Plan are incorporated
by reference and made a part hereof. All capitalized terms in this Agreement
shall have the same meanings given to such terms in the Plan except where
otherwise noted.

 

2.            Subject to and in accordance with the provisions of the Plan, the
Company hereby grants to the Option Holder a Non-Qualified Stock Option to
purchase, on the terms and subject to the conditions hereinafter set forth, all
or any part of an aggregate of NUMBER OF OPTIONS shares of the Common Stock
($1.00 par value) of the Company at the purchase price of $____ per share,
exercisable in the amounts and at the times set forth in this Paragraph 2,
unless the Compensation Committee, in its sole and exclusive discretion, shall
authorize the Option Holder to exercise all or part of the Option at an earlier
date.

 

The Option may be exercised on or after ______________, as provided in the Plan.

 

[OR]

 

 

1

 


--------------------------------------------------------------------------------

 

 

 

The Option may be exercised in accordance with the following schedule as
provided in the Plan:

 

 

If employment

Percentage of

 

 

continues through

Option Exercisable

 

 

_____________, 2000__

____%

 

 

[or]

 

 

_____________, 2000__

____%

 

 

[or]

 

 

_____________, 2000__

____%

 

 

[In addition, the Option may be exercised in the event Option Holder’s
employment with Company terminates after Option Holder has attained age 62 (or
greater) with 15 or more years of service.]

 

Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder shall
expire on _____________. In no event may the Option be exercised after
_____________.

 

3.            The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

 

4.            The Option or any part thereof may be exercised during the
lifetime of the Option Holder only by the Option Holder and only while the
Option Holder is in the employ of the Company, except as otherwise provided in
the Plan.

 

5.           Unless otherwise designated by the Compensation Committee, the
Option shall not be transferred, assigned, pledged or hypothecated in any way.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of a nontransferable Option or any right or privilege confirmed hereby contrary
to the provisions hereof, the Option and the rights and privileges confirmed
hereby shall immediately become null and void.

 

6.           In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Section 4 of the Plan.

 

7.           In the event of a Change of Control (as defined in Section 11 of
the Plan), the provisions of Section 11 of the Plan shall apply.

 

8.           Any notice to be given to the Company shall be addressed to the
President of the Company at 1111 Bay Avenue, Suite 500, Columbus, Georgia 31901.

 

9.           Nothing herein contained shall affect the right of the Option
Holder to participate in and receive benefits under and in accordance with the
provisions of any pension, insurance or other benefit plan or program of the
Company as in effect from time to time and for which the Option Holder is
eligible.

 

 

2

 


--------------------------------------------------------------------------------

 

 

 

10.         Nothing herein contained shall affect the right of the Company,
subject to the terms of any written contractual arrangement to the contrary, to
terminate the Option Holder’s employment at any time for any reason whatsoever.

 

11.         This Agreement shall be binding upon and inure to the benefit of the
Option Holder, his personal representatives, heirs legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.

 

Company has issued the Option with foregoing the terms and conditions in
accordance with the provisions of the Plan. You will be deemed to have agreed to
the foregoing terms and conditions of the Option, unless you object by notifying
the Synovus Compensation Department within 30 days after your receipt of this
Agreement.

 

 

3

 

 

 